PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/497,116
Filing Date: 24 Sep 2019
Appellant(s): Becton, Dickinson and Company



__________________
Stacey J. Longanecker (Reg. No. 33,952)

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 01/25/2022.
Every ground of rejection set forth in the Office action dated 08/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Appellant’s Argument
On pages 6-7 of the brief, Appellant alleges that Yang teaches away from determining that the detected signals are only from the device that transmitted the detected signals and not from another device, and preventing pairing when the detected signals are determined to also be from another device, as recited in claims 1 and 13, because Yang describes an input device paired with multiple hosts or a host paired with multiple input devices.
Examiner respectfully disagrees with the Appellant’s argument that since Yang describes an input device paired with multiple hosts or a host paired with multiple input devices, it teaches away from “determining …” and “preventing …”. While Yang allows for connections between multiple known entities, it does not allow any pairing connections randomly. In addition, Yang merely allows multiple connections. This does not mean that multiple connects are required by Yang’s method to work. Examiner agrees with the Appellant that Yang does not recite determining that the detected signals are only from the device that transmitted the detected signals and not from another device, and preventing pairing when the detected signals are determined to also be from another device. However, Ueda provides for a device that determines that the detected signals are only from the first device and not from another device [Ueda, Para 0055-0056]. In addition, Fenner provides for a device preventing pairing with a first device when the detected signals are determined to also be from another device [Fenner, Para 0049, Pairing with the reader device 110 is prevented if the reader device 110 is not trusted, hence the signal coming from another device and not from a trusted device]. A failure to explicitly recite something does not amount to “teaching away”, as asserted by the Appellant.

On page 7, Appellant argues that the Office Action attempts to overcome the deficiencies of Yang by relying on Ueda. First, a source device in Ueda can detect signals from more than one destination device and pair with one of them as described in Ueda para. [0008] and throughout Ueda; therefore, Ueda teaches away from preventing pairing with a device when the detected signals are determined to also be from another device. 
Examiner respectfully disagrees with the Appellant’s argument that since Ueda discloses a source device can detect signals from more than one destination device and pair with one of them in Para [0008], it teaches away from “preventing pairing with a device when the detected signals are determined to also be from another device”. First, a failure to explicitly recite something does not amount to “teaching away”, as asserted by the Appellant. Second, another prior art, Fenner, was relied upon to disclose “preventing pairing with a device when the detected signals are determined to also be from another device”. Ueda discloses “the second device determines whether the detected signals are from either the first device or another device, and the second device determines that the detected signals are only from the first device and not from another device”, See Para 0043 and Para 0055-0056, where Ueda discloses the communication destination device 102 confirms the identity of the source device 104 based upon the earlier-received source address 109, hence determining whether the paring message is from the source device or another device. Examiner also agrees with the Appellant that the combination of Yang and Ueda does not explicitly recite preventing pairing when the detected signals are determined to also be from another device. However, Fenner was relied upon for this feature. Fenner discloses a device preventing pairing with a first device when the detected signals are determined to also be from another device, See, Para 0049, where Fenner discloses pairing with the reader device 110 is prevented if the reader device 110 is not trusted, hence the signal coming from another device and not from a trusted device.

On page 7, Appellant further argues that Ueda paras. [0055]-[0056] describe a first destination device's signal strength must be greater than a second destination device's signal strength before the first destination device receives a pairing message from a source device. This is in complete contrast with the claims 1 and 13 wherein a device that scans and detects transmitted signals uses signal strength criteria to send a command to a device (e.g., a source device that transmitted signals) only if the detected signals are from this source device and not from another device, and prevents pairing with this source device when the detected signals are determined to also be from another device. Thus, Yang and Ueda fail to perform checks for co-existence with unintended devices and prevent pairing when detected signals are from an unintended device.
Examiner respectfully disagrees with the Appellant. In response to Appellant’s argument, Ueda discloses “the second device sends the first device a pairing command when the detected signals satisfy the signal strength criteria”, See Para 0055-0056, where Ueda discloses based upon the signal strengths comparison, the communication source device 104 forwards the communication channel pairing message 132 to the communication destination device 102-1, 102-2 having the relatively stronger or greater signal strength 176 of the set of signal strengths. In addition, the Examiner agrees with the Appellant that the combination of Yang and Ueda does not explicitly recite preventing pairing when the detected signals are determined to also be from another device. However, Fenner discloses a device preventing pairing with a first device when the detected signals are determined to also be from another device, See, Para 0049, where Fenner discloses pairing with the reader device 110 is prevented if the reader device 110 is not trusted, hence the signal coming from another device and not from a trusted device.

On page 8, Appellant traverses the rationale proffered for combining Yang and Ueda. First, Ueda does not determine that the detected signals are only from the first device and not from another device as recited in claims 1 and 13. As discussed above, a source device in Ueda can detect signals from more than one destination device and pair with one of them as described in Ueda para. [0008]. Second, the allegedly secure pairing using a pairing mode per Ueda does not address preventing pairing with an unintended device such as another destination device detected in the vicinity of the source device. Thus, a person of ordinary skill at the time invention was made would not have considered Yang or Ueda to teach the claims.
Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Ueda in Para 0055-0056 discloses the second device determines that the detected signals are only from the first device and not from another device. The communications source device 104 of Ueda is configured to differentiate a desired communication destination device 102 from other discoverable devices 102. Therefore, the combined teachings of Yang and Ueda disclose the claimed limitations.

On pages 9-10, Appellant alleges that page 4 of the final Office Action also acknowledges that the proposed combination of Yang and Ueda does not explicitly recite that the first device transmits signals for a selected duration at selected intervals and in a selected radio frequency range as recited in claims 1 and 13 and attempts to overcome these deficiencies by relying of Burnette. The final Office Action references Burnette Fig. 8C which merely references advertising interval and TX frequency and therefore does not overcome the above noted deficiencies of Yang and Ueda.
Examiner respectfully disagrees. Burnette discloses a device that advertises in accordance with advertising variables such as duration, interval, and power as well as the transmission (TX) variable such as a transmission frequency (TX frequency), wherein the communication protocol is in the Bluetooth Low Energy technology operating band. The disclosure of Burnette combined with the teachings of Yang, Ueda disclose the claimed limitations. 
On pages 9-10, Appellant argues that Fenner’s NFC protocol employing magnetic induction does not teach or suggest the second device preventing pairing with the first device when "the detected signals" are determined to also be from another device as recited in claims 1 and 13 because the detected signals are transmitted at selected intervals and within a selected radio frequency range, and the transmitted signals' signal strength data is used (e.g., to determine which device the signals are from) per claims 1 and 13. NFC protocol employing magnetic induction does not teach transmitting signals in a radio frequency range or for a selected duration at selected intervals. The NFC device 110 is passive and read-only. Also, the remote device 106 that reads the NFC device 110 does not teach the recited second device because the mere act of the remote device 106 reading the implantable device 108's identification code stored in the NFC device 110 describes a connection via magnetic coupling with the NFC device 110 alleged to be the first device and not preventing pairing with the NFC device 110.
Examiner agrees with the Appellant that Fenner does not explicitly recite that the detected signals are transmitted at selected intervals and within a selected radio frequency range, and the transmitted signals' signal strength data is used (e.g., to determine which device the signals are from). However, Ueda discloses such a feature. Ueda discloses that “the second device determines whether the detected signals are from either the first device or another device, and the second device determines that the detected signals are only from the first device and not from another device” [see Para 0043 and Para 0055-0056, where Ueda discloses the communication destination device 102 confirms the identity of the source device 104 based upon the earlier-received source address 109, hence determining whether the pairing message is from the source device or another device]. In addition, Fenner provides for a device preventing pairing with a first device when the detected signals are determined to also be from another device [see Para 0049, where Fenner discloses pairing with the reader device 110 is prevented if the reader device 110 is not trusted, hence the signal coming from another device and not from a trusted device]. It is the combined teachings of Ueda and Fenner that disclose the claimed limitation. Furthermore, the limitations, as currently recited, limit the second device preventing pairing with the first device “when the detected signals are determined to also be from another device”. 

On pages 10-11, Appellant traverses statements of the Examiner set forth on page 3 of the Advisory Action. The Examiner continues to rely on Fenner, Para [0049] and NFC device 110 to allegedly teach preventing pairing with the first device when the detected signals are determined to also be from another device as recited in claims 1 and 13. The statement is inaccurate with regard to NFC technology, and mischaracterizes Fenner, Para [0049]. In other words, the person wearing the implantable device assembly with NFC device 110 decides to trust a reader device or not and physically moves away from the reader device. 
Examiner respectfully disagrees. Para 0041 of Fenner discloses that it is system 100 that prevents every single device employing NFC capabilities from communicating with NFC device 110 after pairing between remote device 106 and implantable device 108.

On pages 10-11, Appellant alleges nothing in Fenner discloses or suggests a second device as recited in claims 1, or a controller as recited in claim 13, that determines whether the detected signals are from either the first device (claim 1)/second device (claim 13) or another device, and prevents pairing when the detected signals are determined to also be from another device.
Examiner agrees with the Appellant that Fenner does not explicitly recite a second device that determines whether the detected signals are from either the first device or another device, and prevents pairing when the detected signals are determined to also be from another device. However, Ueda discloses “the second device determines whether the detected signals are from either the first device or another device, and the second device determines that the detected signals are only from the first device and not from another device”, See Para 0043 and Para 0055-0056, where Ueda discloses the communication destination device 102 confirms the identity of the source device 104 based upon the earlier-received source address 109, hence determining whether the paring message is from the source device or another device. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teachings of Yang, Ueda and Fenner disclose the claimed limitations.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        
Conferees:

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.